AFFIRMED and Opinion Filed October 25, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00089-CR

                          RARES MIHAI HALMAGEAN, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-83388-2017

                             MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Schenck
                                Opinion by Chief Justice Burns
       In 2018, Rares Mihai Halmagean entered open guilty pleas to ten counts of possession of

child pornography. The trial court found appellant guilty of counts I through V orally assessed

punishment at seven and a half years confinement. In counts VI through X, the trial court placed

appellant on deferred adjudication for ten years, to be served consecutively.

       On appeal, appellant’s attorney filed a brief in which he concludes the appeal is frivolous

and without merit. The brief meets the requirements of Anders v. California. 386 U.S. 738 (1967);

see Murphy v. State, 111 S.W.3d 846, 849 (Tex. App.—Dallas 2003, no pet.). The brief presents

a professional evaluation of the record showing why, in effect, there are no arguable grounds to

advance. See High v. State, 572 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978).
         Counsel delivered a copy of the brief to appellant. After we advised appellant of his right

to file a pro se response, he filed a motion to extend time to file his pro se response. We granted

appellant’s motion for extension of time, ordering the response be filed by June 24, 2019. We

advised appellant that failure to file a pro se response by that date would result in the case being

submitted on the Anders brief alone. Appellant did not file a response.

         We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree that the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal. However, we do note that while the judgment assesses punishment at seven years and

six months the trial court orally pronounced the sentence at seven and a half years. When there is

a variation between oral pronouncement and written memorialization, the oral pronouncement

controls. Coffey v. State, 979 S.W.2d 326, 328. (Tex. Crim. App. 1998). Additionally, this Court

has the independent authority to reform the judgment, and appellate courts frequently reform

judgments to correct improper recitations relating to punishment. Asberry v. State, 813 S.W.2d
526, 529-30 (Tex. App.—Dallas, 1991, pet. ref’d). Therefore, we affirm the judgment of the trial

court.




                                                   /Robert D.Burns, III/
                                                   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
190089F.U05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 RARES MIHAI HALMAGEAN, Appellant                  On Appeal from the 199th Judicial District
                                                   Court, Collin County, Texas
 No. 05-19-00089-CR        V.                      Trial Court Cause No. 199-83388-2017.
                                                   Opinion delivered by Chief Justice Burns.
 THE STATE OF TEXAS, Appellee                      Justices Whitehill and Schenck
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered October 25, 2019.




                                             –3–